107 F.3d 830
10 Fla. L. Weekly Fed. C 757
David M. ARMSTRONG, L. Benson Barger, Wallace D. Black,Howard Brooks, Jerry A. Budd, Sonja M. Carter, Dominick C.Cizek, Carol D. Clark-Iley, Charles H. Davis, Kenneth O.Giessuebel, Herold P. Glaser, Robert A. Havlish, KumarHinduja, Joseph C. Jett, Glenn E. Johnson, Robert C. Lerche,Calvin N. Lightner, George W. McGuirk, James W. McLean,William G. Murphy, Donald L. Prasky, Clark C. Rains, MyrtleY. Redding, Kenneth A. Richards, Russell G. Roberts, LindaL. Ryan, Victor W. Shaw, Linton W. Smith, Michael Sylvestri,Marlon K. Tarter, Delbert S. Turner, Edward W. Walsh, JosephW. Williamson, Plaintiffs-Appellants,Constantino A. Barbitta, James R. Baxter, Robert D. Biggs,James H. Black, Rick L. Bordner, Rodmond M. Cookson, DavidB. Pool, Roger A. Purcell, Rama S. Singh, Charles M. Smith,Robert G. Swanson, William F. Waldrop, Kenneth E. Welch, Plaintiffs,v.MARTIN MARIETTA CORP., Martin Marietta Technologies, Inc.,Defendants-Appellees.
No. 95-3255.
United States Court of Appeals,Eleventh Circuit.
Feb. 18, 1997.

Norman B. Smith, Smith, Follin & James, L.L.P., Greensboro, NC, Allen M. Blake, St. Petersburg, FL, for Plaintiffs-Appellants.
Thomas C. Garwood, Jr. and Kay L. Wolf, Garwood, McKenna & McKenna, P.A., Orlando, FL, for Defendants-Appellees.
Appeal from the United States District Court for the Middle District of Florida (No. 94-1066-CV-ORL-18), G. Kendall Sharp, Judge.
Prior report:  93 F.3d 1505.
Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the appellees' Suggestion of Hearing En Banc and a majority of the judges in this court in active service having voted in favor thereof,IT IS ORDERED that the above cause shall be heard by this court sitting en banc.